Filed 3/17/16 P. v. Jeon CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B264479

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA428834)
         v.

IK SOO JEON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Melissa
N. Widdifield, Judge. Affirmed.
         Ik Soo Jeon, in pro. per.; Andrea S. Bitar, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                __________________________________
       An information charged Ik Soo Jeon with one count of willful infliction of
corporal injury on a spouse, cohabitant or girlfriend (Pen. Code, § 273.5, subd. (a); count
1)1 and one count of assault with a deadly weapon, a knife (§ 245, subd. (a)(1); count 2).
The information alleged, in the commission of the offense charged in count 1, Jeon
personally inflicted great bodily injury upon the victim under circumstances involving
domestic violence, within the meaning of section 12022.7, subdivision (e). The
information also alleged Jeon had a prior serious felony conviction within the meaning of
sections 667, subdivision (a)(1), 667, subdivisions (b)-(j), and 1170.12.
       Substantial evidence presented at trial demonstrates: In the early morning on
August 22, 2014, the victim, Ji Yoon L., woke one of the tenants in her apartment
building by knocking on his door. Ms. L. was screaming, indicating she wanted him to
dial 911. When the man opened his apartment door, he found Ms. L. lying on the ground
and noticed she had blood on her face. The man dialed 911, and paramedics and officers
responded. One of the responding officers observed that Ms. L. was “[e]xtremely
bloody” and there was “huge swelling on her face.” Ms. L. told the officer her boyfriend
(Jeon) had caused her injuries. During a subsequent interview at the hospital, Ms. L. told
the officer Jeon punched her in the face approximately 10 times and held a kitchen knife
to her throat. Ms. L. also told the emergency room physician and a detective that Jeon
had caused her injuries by punching her multiple times. According to the emergency
room physician, Ms. L. had “extensive” bruising on both the right and left sides of her
face and also had multiple fractures in the bones in her face.
       The prosecution called Ms. L. to testify at trial. Ms. L. stated she lied to the police
when she told them Jeon punched her multiple times in the face and held a knife to her
neck. According to her testimony, at the time of the August 22, 2014 incident, she was
under the influence of alcohol and medication she was taking for depression and panic
attacks. She became upset when she came home to the apartment she shared with Jeon
and found him packing to leave. She threatened to kill herself and grabbed a kitchen

       1   Further statutory references are to the Penal Code.

                                               2
knife and held it to her neck. As Jeon attempted to wrest the knife away from her, he
accidentally hit her in the eye with his elbow. Ms. L. ran out of the apartment and down
the stairs. She was wearing high heeled shoes and she slipped. She fell down and hit her
head on the steps, sustaining injuries to her face.2
       Jeon testified at trial in his defense. According to his testimony, he and Ms. L. had
been arguing about her use of alcohol. When she came drunk in the early morning hours
on August 22, 2014, he threatened to leave their apartment with his bags packed. Ms. L.
grabbed a pair of scissors and held them in front of Jeon’s face. Jeon tried to grab the
scissors away from Ms. L. and the scissors sliced his arm, leaving a mark. After Jeon
threw the scissors away, Ms. L. grabbed a kitchen knife and held it to her neck as she
threatened to kill herself. Jeon tried to wrest the knife away from Ms. L. and accidentally
hit her in the face with his elbow, causing her nose to bleed. Jeon sustained scratches on
his arm during the struggle. When the altercation ended, Jeon brought Ms. L. a towel for
her nose and took her to their bedroom to lie down. Jeon went to another room and did
not notice when Ms. L. left their apartment and went downstairs to the neighbor’s
apartment.
       Jeon waived jury trial on the prior conviction allegations in the information and
admitted he had a prior conviction for attempted criminal threats, a serious felony, within
the meaning of sections 667, subdivision (a)(1), 667, subdivisions (b)-(j), and 1170.12.
       The jury found Jeon guilty on count 1 (corporal injury) and also found true the
great bodily injury special enhancement allegation. The jury further found Jeon not
guilty on count 2 (assault with a deadly weapon).
       After denying Jeon’s motion to dismiss his prior strike conviction under section
1385 and People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, the trial court
sentenced him to 15 years in prison: the middle term of three years on count 1, doubled to
six years under the “Three Strikes” law, plus five years for the prior serious felony



       2   The neighbor testified Ms. L. was barefoot when she came to his door.

                                              3
enhancement under section 667, subdivision (a)(1), and four years for the great bodily
injury enhancement under section 12022.7, subdivision (e).
       Jeon appealed. We appointed counsel to represent him on appeal. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to review the record independently pursuant to People v. Wende (1979) 25 Cal. 3d
436. On November 13, 2015, we advised Jeon that he personally had 30 days to submit
any contentions or issues he wished us to consider. We also directed his appointed
counsel to send the record and opening brief to Jeon immediately. On December 7, 2015,
Jeon filed a handwritten letter brief.
       Jeon devotes several pages of his letter brief to setting forth purported conflicts in
the evidence. He asks this court to reweigh the evidence and view it in a light most
favorable to him. This we may not do on appeal. It is for the jury, not the appellate
court, to determine the “credibility of witnesses and the weight accorded the evidence.”
(People v. Ramos (2004) 121 Cal. App. 4th 1194, 1207.)
       Jeon also raises ineffective assistance of counsel. “‘To establish ineffective
assistance of counsel, a [defendant] must demonstrate that (1) counsel’s representation
was deficient in falling below an objective standard of reasonableness under prevailing
professional norms, and (2) counsel’s deficient representation subjected the [defendant]
to prejudice, i.e., there is a reasonable probability that, but for counsel’s failings, the
result would have been more favorable to the [defendant]. [Citations.] “A reasonable
probability is a probability sufficient to undermine confidence in the outcome.”
[Citation.]’” (In re Jones (1996) 13 Cal. 4th 552, 561.)
       Jeon argues his trial counsel “did not bother to learn nor understand the facts of
the case. He did not prepare evidence or a defense, and his overall performance during
trial was extremely poor and resulted in the loss of the trial.”
       Specifically, Jeon faults his trial counsel for not timely preparing the following
evidence to be presented at trial: (1) “proof” that Ms. L. was taking medication for a
panic disorder and had twice visited the emergency room due to her panic disorder; (2)
unidentified text messages; (3) letters from Ms. L. to the trial court in which she

                                               4
professed Jeon’s innocence of the charged offenses; (3) a voice recording of an argument
between Jeon and Ms. L. that took place about a week before the incident during which
Jeon told Ms. L. he did not want her to abuse alcohol anymore and would end the
relationship if she continued to drink; and (4) photographs from Jeon’s cell phone of the
scratches Jeon sustained on his arm during the struggle with Ms. L.
       Assuming any of the purported evidence Jeon references were admissible, he
cannot demonstrate ineffective assistance of counsel based on trial counsel’s failure to
prepare and present this evidence. First, the evidence was cumulative. Ms. L. testified,
among other things, (1) that she was taking medication for depression and panic attacks
and was under the influence of the medication at the time of the incident, (2) that Jeon
was innocent of the charged offenses, and (3) that Jeon threatened to leave her because
she came home drunk. A police officer testified that he took photographs of the scratches
Jeon said he sustained during his struggle with Ms. L. Apparently, the police department
lost the memory card on which the photographs were stored, but both the officer and Jeon
testified about the scratches on Jeon’s arm. Second, it is not reasonably probable the
outcome of the trial would have been more favorable to Jeon had trial counsel presented
this additional evidence. Clearly, the jury did not find credible Ms. L.’s and Jeon’s
account of how Ms. L. sustained her injuries. The prosecution presented evidence,
including testimony from the emergency room physician, that Ms. L.’s facial injuries
were inconsistent with an inadvertent elbow to the face and a fall down the stairs, but
were consistent with receiving multiple punches to the face.
       The record before us does not support Jeon’s other claims of ineffective assistance
of counsel—that his trial counsel did not understand the facts of the case or performed
poorly during trial.
       Furthermore, we have examined the entire record and are satisfied that Jeon’s
appellate counsel has fully complied with her responsibilities and that no arguable issues
exist. (People v. Kelly (2006) 40 Cal. 4th 106, 109-110; People v. Wende, supra, 25
Cal.3d at p. 441.)



                                             5
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                               CHANEY, Acting P. J.


We concur:



             JOHNSON, J.



             LUI, J.




                                      6